DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 10/27/2020.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 3 have been amended.  Claims 2 and 7-9 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail message from Steven M. Jensen (Registration Number 42,693) on January 13, 2021.

The application has been amended as follows: 

Claim 1 is cancelled.
In claim 3, line 19, change “the stator coils” to -- a plurality of stator coils --;

Allowable Subject Matter
Claims 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “the at least one inlet port extends from a lower end of the flow passage in a radial direction, and is in a state of being immersed in the cooling oil stored in the oil chamber, such that the centrifugal force is applied to the outlet ports so as to move the cooling oil upwards” in combination with the flow passage formed in the rotary shaft and the outlet ports inclined in an upward diagonal direction in all the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuki et al. (US 2013/0342045) shows a vertical motor with cooling from an oil pump outside the case;
Fisher (US 2,606,946) shows an entire rotor winding 17 is submerged in liquid 25 which is oil for cooling the rotor winding 17;
Nakao (JP 2007116807 A) shows (FIG. 1) a vertical motor with an external pump 22;
Ferrario (US 3,659,674 A) shows (FIG. 2) a vertical centrifugal pump for oil with an axial hole in a shaft, a bottom end of the shaft located in an oil reservoir to draw oil vertically in the axial hole during rotation under the influence of only centrifugal force to deliver the oil outside the shaft and inside a housing in which the shaft is supported for rotation; and
Patterson (US 2,524,269 A) shows a vertical centrifugal pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832